Opinión concurrente y disidente emitida por el
Juez Asociado Señor Rebollo López.
El recurso de epígrafe tiene su origen en un incidente ocu-rrido en horas de la tarde del día 28 de noviembre de 1982 en una de las dependencias del Centro Judicial de Humaeao, Puerto Rico, en donde estuvieron envueltos, entre otros, el Hon. Rafael Hernández Torres, Juez del Tribunal de Distrito de Puerto Rico, y el aquí peticionario, Ledo. Graciany Miranda Marchand. En la denuncia que, como consecuencia del mismo, se radicara contra el referido letrado por el delito de alteración a la paz se alegó que éste profirió lenguaje grosero e indecoroso contra el Juez Hernández Torres con motivo de una gestión que, inexplicablemente, dicho magistrado perso-nalmente realizaba con el propósito de lograr la comparecen-cia ante su sala en ese día, para la celebración de una vista preliminar en un caso criminal, de otro abogado que en unión al licenciado Miranda Marchand se encontraba laborando en esos mismos momentos en la defensa de dos ciudadanos acu-sados del delito de asesinato en primer grado.
Declarado convicto del delito de alteración a la paz y sen-tenciado que fuera al pago de una multa de $250, el peticiona-rio apeló ante el Tribunal Superior de Puerto Rico. Habiendo dicho foro confirmado la sentencia apelada, compareció ante este Tribunal mediante la radicación del correspondiente re-curso de certiorari. Expedimos el auto.
No hay duda de que la “primera cuestión de derecho plan-teada” por el peticionario en el recurso que radicara a los efec-tos de que procede la revocación de la sentencia por cuanto el *311magistrado que presidió la vista en su fondo del caso estuvo reunido a solas, en ausencia de la otra parte y su abogado, con el testigo principal de cargo por un período de tiempo considerable con anterioridad al comienzo de la misma, hace man-datorio que revoquemos la convicción decretada y devolvamos el caso para un nuevo juicio.
Es piedra angular del “debido procedimiento de ley” en nuestro ordenamiento jurídico que la inocencia o culpabilidad de todo imputado de delito deberá ser determinada por un juez o jurado imparcial. Sees. 7 y 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico. De hecho, la esen-cia misma de la garantía del “debido procedimiento de ley” y, por consiguiente, de lo que constituye un proceso justo e im-parcial, reside precisamente en la imparcialidad y neutrali-dad de aquel que tiene que decidir la cuestión en controversia: en los casos criminales, la inocencia o culpabilidad del impu-tado de delito. In re Murchison, 349 U.S. 133 (1955).
En el presente caso, se asevera por el peticionario (1) que el juez que presidió la vista en su fondo en el proceso que se le celebrara estuvo reunido, antes de que comenzara el mismo, por aproximadamente cuarenta y cinco (45) minutos con el único testigo de cargo en su contra, el alegado perjudicado, Hon. Rafael Hernández Torres.
Esa situación no sólo es contraria al espíritu del Canon XV de los de Ética Judicial, a los efectos de que el “Juez no debe celebrar entrevistas privadas con las partes o sus aboga-dos, ni permitir comunicaciones o argumentos de los mismos que pretendan influir su actuación judicial en asuntos de su competencia o bajo su consideración cuando los otros intere-ses que puedan ser afectados no estén representados ante él”, sino que causa que “exista duda en el acusado de que aquél que tiene poder para privarlo de su libertad está en alguna *312forma influido por otra cosa que no sea la prueba que desfila el día del juicio”. Pueblo v. Toro Goyco, 84 D.P.R. 492, 495 (1962). (2)
Lo sucedido en el presente caso —independientemente de lo inocente o inofensivo que pueda haber sido— es una situa-ción que no podemos aprobar ni fomentar. Los magistrados son los representantes máximos de la “justicia”. No le hace ningún bien a la imagen de la misma el que situaciones como la del presente caso ocurran.
HH HH
El recurso de epígrafe plantea una situación que puede servir de base para el establecimiento de una norma de sana administración judicial. Un examen minucioso de los autos originales demuestra que el juez administrador de la Región Judicial de Humacao —Hon. Rafael Hernández Torres, Juez Superior— en una acción que denota extraordinario buen jui-cio ordenó, motu proprio, que el proceso a celebrarse fuera presidido por un juez del Tribunal de Distrito de otra región judicial y que, luego de resúltar convicto el aquí peticionario, igualmente ordenó que la apelación se tramitara y resolviera ante el Tribunal Superior de Puerto Rico, Sala de San Juan.
Somos del criterio de que en todo proceso judicial, civil o criminal, en que se da la situación de que un juez del tribunal de primera instancia es o parte interesada o testigo esencial en el mismo, el magistrado que presida dicho proceso deberá ser uno que no pertenezca a la región judicial en la que se de-sempeña el juez que comparece como parte o testigo en el caso en particular. Como sabemos, la labor de adjudicar credibili-dad y responsabilidad es una sumamente difícil. No se debe situar a un juez en la aún más delicada y angustiosa posición *313de tener que hacerlo en relación con un compañero que com-parte día a día y hombro con hombro la gran responsabilidad de impartir justicia. En adición, la impresión u opinión que pueda recibir la otra parte —y el público en general— puede ser una que, no obstante ser equivocada, le hace un gran daño a la imagen de la justicia en nuestra jurisdicción.
HH HH HH
No estamos conforme, por último, con la disposición que hace el Tribunal de ordenarle, en estos momentos, a la Oficina del Procurador General de Puerto Rico que realice una inves-tigación sobre la conducta de los jueces y abogados envueltos en el incidente que dio lugar al presente recurso. Entiendo que, si es que la misma se justifica, ello debe esperar a que la decisión que recaiga en el caso que hoy devolvemos al foro de instancia advenga final y firme. Actuar en estos momentos podría afectar y coartar los derechos del peticionario.

(1) Asunto que no niega el Procurador General de Puerto Rico en el alegato que radicara en el presente recurso, limitándose a expresar que el mismo no tiene la importancia que le otorga el apelante.


(2) Claro está, aun cuando no se dijo específicamente en Pueblo v. Toro Goyco, 84 D.P.R. 492 (1962), no se trata de una duda en el vacío, sino de una apoyada y fundamentada en un incidente, o unos hechos específicos, que el acusado pueda demostrar a satisfacción del tribunal.